Citation Nr: 1636811	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected left hip disability.

2.  Entitlement to service connection for a back condition, to include as secondary to service-connected left hip disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2002 to April 2007.  Other service from June 2, 1997, to August 5, 1997, and April 12, 1997, to June 30, 1997 is also noted.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim is currently under the jurisdiction of the RO in Montgomery, Alabama.

In September 2011, the Veteran presented testimony before the undersigned Veterans Law Judge on both claims of service connection at a video conference hearing.  A transcript of that hearing is associated with the claims file.

In November 2011 and January 2015, the Board remanded the appeal for further development, to include a VA examination and an addendum opinion.  The appeal has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claims, but a remand is necessary before the Veteran's claims on appeal can be adjudicated to ensure a complete record on which the Board can base its decision.
The Veteran seeks service connection for a back condition and a right hip condition which she claims are related to service or, in the alternative, secondary to her service-connected left hip disability.  Service connection for left trochanteric bursitis (left hip disability) was granted in a March 2009 rating decision.  The decision was based on a March 2004 service treatment record showing complaints of a left leg injury and in which she was diagnosed with a hip flexor and possible ligament strain following a march.

Service treatment records show that in August 2005, the Veteran complained of right lower abdominal pain and pain into her groin due to pain following physical training in June 2005.  She reported that the pain was in the right lower quadrant and progressively got worse.  X-rays were normal, but the examiner noted localized pain to her rectus abdominus.

VA treatment records show that the Veteran has complained of bilateral hip pain and low back pain since 2006.  In November 2008, the Veteran was given a general medical examination.  During the examination, she claimed that the pain in both hips was as a result of the March 2004 incident noted above.  Additionally, the Veteran claimed that the pain in her back is a result of a lumbar puncture in 2006 to evaluate her for meningitis.

In February 2009, the Veteran was given a VA examination in conjunction with her claim.  The examiner addressed the Veteran's left hip disability, opining that her left hip disability was more likely than not related to service.  As to her claim of back pain, the examiner stated the Veteran presented with a minimal disability from her low back condition, and opined that it was less likely than not related to her military service.

At her September 2011 hearing, the Veteran described the pain in her back as starting in the middle of the back and moving upwards and downwards.  As to the in-service event, the Veteran described a "ruck march" in Germany during which she fell a couple of times with a 60 pound ruck sack on her back.  She said that she began to feel soreness in both her hips and her back that night and that after the incident, she participated in physical therapy in lieu of training.  She said that she saw a private physician who told her that she had a lesion on her right hip.  In accordance with previous remand, the RO attempted to obtain these records from the physician identified by the Veteran.  The physician replied that there were no records pertaining to the Veteran.

As mentioned in the introduction, the Board remanded the Veteran's claims in November 2011.  The RO was directed to afford the Veteran another VA examination because the February 2009 examination was inadequate.  Specifically, the Board asked the examiner to address the nature and etiology of the Veteran's right hip and back disorders, and asked that the examiner provide an opinion as to whether it is at least as likely as not that the right hip and back disorders had their onset in service, have been continuous since service, were related to service, or cause or aggravated by the Veteran's service-connected left hip disability.  The examiner was to specifically address the Veteran's lay statements.  The Board found that these instructions were not been followed.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the December 2011 VA examination, the examiner diagnosed right hip trochanteric bursitis, cervical spine herniated nucleus pulposus, thoracic spine degenerative joint disease, and a lumbar spine strain.  The examiner determined that the Veteran's right hip disorder was not related to, aggravated by, caused by, or a result of her military service.  As rationale, the examiner considered the notation about the right hip in service, but determined that there was no evidence of chronic problems of the right hip.  Additionally, the examiner opined that it was less likely than not that the Veteran's right hip was related to her contralateral left hip disability, and that he was unable to create a link between the patient's right hip and her service-connected left hip disability.  Regarding the Veteran's back condition, the examiner noted the lack of in-service treatment for a cervical spine condition.  The examiner concluded it was less likely than not that the cervical and lumbar-thoracic spine conditions had their onset in service, and that they were not caused by, related to, or aggravated by military service.  The examiner also stated that the back condition was not related to her service-connected left hip disability.  The examiner opined that it was more likely than not that both conditions are related to the Veteran's occupation working in supply and her activities of daily living.

The above examination was found inadequate for VA purposes.  Despite the Board's instructions in the prior Remand, the examiner did not provide an opinion as to whether the Veteran's back condition was aggravated by her service-connected left hip disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.  Accordingly, the Board found that another remand was necessary to obtain an addendum opinion on aggravation, and the claims were again remanded in January 2015.

In December 2015, an addendum opinion was obtained.  The examiner was asked to clarify any diagnosis of the right hip and back.  The examiner cited the December 2011 examination and wrote "see 'specific diagnoses' under assessment," and did not further explain or clarify any diagnoses of the right hip and back.  Further the examiner found that the Veteran's back condition was less likely than not proximately due to or the result of her service-connected condition.  The examiner rationalized that there was no chronic or ongoing treatment for her lower back while on active duty, therefore he was unable to create a link between the service-connected hip and the Veteran's lumbar spine strain.  The examiner noted that there was no objective data or medical evidence to support the Veteran's contention.  The examiner further opined that the Veteran's right hip condition was less likely than not proximately due to or the result of her service-connected condition.  The examiner offered the rational that there was no evidence of evaluation, diagnosis or chronic/ongoing treatment while on active duty.  Therefore based on the lack of evidence, the examiner noted that he was unable to create a link between the Veteran's service connected left hip and her right hip condition.  

As far as aggravation, the December 2015 examiner stated that he could not determine a baseline level of severity for the Veteran's right hip and back conditions.  The examiner wrote that the medical evidence was not sufficient to support a determination of a baseline level of severity.  The examiner found that there was no objective evidence of aggravation presented by the Veteran.  The examiner provided the rationale that no alteration of gait was noted on the December 2011 examination and that pain was a subjective factor.  The Board finds that the examiner failed to provide sufficient explanations or rationale for these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In light of these deficiencies, the Board finds that another remand is necessary to obtain an adequate opinion as to aggravation. 

Given the above, the claims must be remanded and the Veteran afforded another VA examination to obtain an opinion regarding whether the Veteran's right hip condition and back condition have been aggravated (permanently worsened beyond normal progress of the disorder) by her service-connected left hip disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, a review of the record shows VA treatment records dated through December 2015.  Since the Veteran's claims are being remanded, the RO should ensure that the most current and relevant VA treatment records are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records.  The current VA record consists of treatment records dated from February 22, 2014, to December 11, 2015.  

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated her for her right hip or back conditions since service.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be afforded another VA examination, with an appropriate medical professional.  The medical professional should be one other than the examiner who conducted the December 2011 examination with the December 2015 addendum opinion.  A copy of this remand should be provided to the examiner and a review of the record to include this remand, should be noted in the report.  The examiner is asked to respond to the following:

The Board asks the examiner to clarify each diagnosis of the right hip and back.  

For each identified diagnosis, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that: 

(1) any identified right hip disability was caused by or due to the Veteran's service.   

(2) any identified back condition was caused by or due to the Veteran's service.

(3) any identified right hip condition has been aggravated by the Veteran's service-connected left hip disability; and 

(4) any identified back condition(s) has been aggravated by the Veteran's service-connected left hip disability.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation.  

All opinions provided should be supported by a clear rationale, and a discussion of the facts, the Veteran's lay statements, and medical principles.

The examiner must consider and discuss the following information:

* Lay statements by the Veteran that describe the initial injury to her back and hip, which she claims began at the same time.  See description in transcript, page 3.
* Lay statement regarding the effect of the injury.  See description on page 5 of transcript.
* If possible, explain what was meant in the November 2011 report in which it was opined that both conditions were more likely than not related to the Veteran's occupation working in supply.  Clarify whether this was a military position or a civilian occupation and indicate from where this information was obtained.  
* Address the possibility that any gait disturbance or pain experienced in the service-connected left hip caused or aggravated any right hip and/or current back disability using the analysis criteria for aggravation as set out above.   

4.  Thereafter, and after any further development deemed necessary, the issues remaining on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




